FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

NICHOLAS B. DELIA,                        
                 Plaintiff-Appellant,
                  v.
CITY OF RIALTO, a Public Entity;
CITY OF RIALTO FIRE DEPARTMENT,
a Public Agency; STEPHEN C.                      No. 09-55514
WELLS, Individually and as the
                                                   D.C. No.
Fire Chief for the City of Rialto;
MIKE PEEL, Individually and as                2:08-cv-03359-R-
Battalion Chief for the City of                      PLA
Rialto; FRANK BEKKER,                                ORDER
Individually and as Battalion Chief
for the City of Rialto; STEVE A.
FILARSKY, Individually and as an
Internal Affairs Investigator for
the City of Rialto,
              Defendants-Appellees.
                                          
     On Remand from the United States Supreme Court

                       Filed June 19, 2012

     Before: Alfred T. Goodwin, Johnnie B. Rawlinson,
   Circuit Judges, and Mark W. Bennett, District Judge.*




  *The Honorable Mark W. Bennett, United States District Judge for the
Northern District of Iowa, sitting by designation.

                                7063
7064                DELIA v. CITY OF RIALTO
                          ORDER

  In light of the United States Supreme Court’s decision in
Filarsky v. Delia, ___ S. Ct. ___, 2012 WL 1288731 (Apr. 17,
2012), the judgment of the district court is affirmed. The man-
date shall issue forthwith. See FED. R. APP. P. 4(b).

  REMANDED